DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the papers as filed 3/28/2020.		
Claim(s) 1-20 is/are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on:
9/9/2021
8/24/2021
8/10/2021
6/22/2021
3/3/2021
12/9/2020
7/17/2020
7/2/2020
6/5/2020
5/14/2020
are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


I. Claim(s) 15 – or as stated below –is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0240609 to Park, et al. 

With respect to Claim 15, this claim requires “providing a first electrode comprising a first carbon nanotube composite yarn comprising carbon nanotubes and a first secondary material.” A first electrode with a first secondary material is “provided.” (Park 2: [0028], [0032]; “Fig. 1”) (microfibers of nanotubes and graphene, i.e. a secondary material). Alternatively or additionally, other teachings of Park could be construed as teaching secondary materials. See e.g. (Park 4: [0060]-[0061]).  To the extent “yarn” implies twisting, twisting is taught. (Park 2: [0030]).  
Claim 15 further requires “providing a second electrode comprising a second carbon nanotube composite yarn comprising carbon nanotubes and a second secondary material.” A 

Allowable Subject Matter
I. Claim(s) 1-14 are allowed.
II. Dependent Upon Rejected Claim. 
Claim(s) 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
US 2018/0240609 to Park et al. was the closest prior art uncovered by the search, teaching a similar conductive wire with nanotube yarns (Park 2: [0030) surrounded by an electrolyte. (Park 2: [0033]). With respect to Claim 1, coating or outer layer 5 in Park (i.e. what would be considered “an elongaged hollow body” as recited in the claim) is understood as insulating, versus comprising a conductive material as claimed. See e.g. (Park 1: [0010]) (“sheathing the electrolyte-coated nano/micro composite fiber with insulating material”). As understood, there is no motivation to modify the wire of Park, as claimed, that would survive scrutiny on review. Likewise, the various dependent claims depending from Claim 15 recite some manner of conducting layer surrounding the electrolyte (Claims 16-18, 20). As to Claim 19, as understood, Park does not reasonably teach the separator membrane as claimed. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736